MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 May 4, 2011 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Variable Insurance Trust (the “Trust”) (File Nos. 33-74668 and 811-8326) on Behalf of: MFS® Core Equity Series MFS® Research Bond Series MFS® Growth Series MFS® Research International Series MFS® Global Equity Series MFS® Research Series MFS® High Income Series MFS® Strategic Income Series MFS® Investors Growth stock Series MFS® Total Return Series MFS® Investors Trust Series MFS® Utilities Series MFS® Mid Cap Growth Series MFS® Value Series MFS® New Discovery Series Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 31 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on April 28, 2011. Please call the undersigned at (617) 954-5843 or Amy Nightengale at (617) 954-5169 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President Senior Counsel BEL/bjn
